Citation Nr: 0514678	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of right sacroiliac joint disability, rated as 
20 percent disabling from February 18, 2001.

2.  Evaluation of right sacroiliac joint disability with 
degenerative disc disease (DDD) of the lumbar spine, rated as 
40 percent disabling from May 13, 2004.

3.  Evaluation of right lower extremity radiculopathy with 
peripheral nerve involvement, associated with right 
sacroiliac joint disability and DDD of the lumbar spine, 
evaluated as 20 percent disabling since May 13, 2004.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for a sacroiliac joint disability and assigned a 
20 percent rating effective from February 18, 2001.  
Subsequently, the RO awarded a 40 percent rating for what was 
characterized as a sacroiliac joint disability with DDD of 
the lumbar spine, effective from May 13, 2004.  This was done 
in September 2004.  By the same action, the RO also awarded a 
20 percent rating for right lower extremity radiculopathy 
with peripheral nerve involvement associated with the 
sacroiliac joint disability and DDD of the lumbar spine, 
effective from May 13, 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page above.  
(Given the RO's initial 20 percent award and the subsequent 
award of 40 and 20 percent ratings, the Board finds that the 
RO has "staged" the ratings in this case.  Fenderson, 
supra.  The Board will therefore address each stage of these 
ratings.)


FINDINGS OF FACT

1.  Prior to May 13, 2004, the veteran's right sacroiliac 
joint disability was manifested by functional losses that 
equated to no more than moderate limitation of motion of the 
low back.

2.  Since May 13, 2004, the veteran's right sacroiliac joint 
disability with DDD of the lumbar spine has been manifested 
by impairment that does not equate to unfavorable ankylosis; 
the veteran does not experience incapacitating episodes of at 
least 6 weeks' duration in a year.

3.  Since May 13, 2004, the veteran's right lower extremity 
radiculopathy with peripheral nerve impairment has been 
manifested by no more than moderate incomplete paralysis of 
the sciatic nerve.  


CONCLUSIONS OF LAW

1.  An evaluation higher than 20 percent for right sacroiliac 
joint disability from February 18, 2001, is not warranted.  
38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2004).

2.  An evaluation higher than 40 percent for right sacroiliac 
joint disability with degenerative disc disease (DDD) of the 
lumbar spine from May 13, 2004, is not warranted.  38 
U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2004).

3.  Entitlement to an evaluation higher than 20 percent for 
right lower extremity radiculopathy with peripheral nerve 
involvement from May 13, 2004, is not warranted.  38 U.S.C.A. 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124, 
Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1992 to February 
2001.  He was discharged from service due to physical 
disability.  A medical evaluation board (MEB) report from 
October 2000 noted that the veteran had a chief complaint of 
low back pain.  His back pain had begun approximately four 
years earlier when he injured his back while working as a 
mechanic on military vehicles.  The veteran underwent 
chiropractic and regular therapy over the years with no 
significant relief of his symptoms.  The MEB reported that 
there were no surgical indications present.  The MEB also 
reported that a bone scan and magnetic resonance imaging 
(MRI) test were interpreted as normal.  X-rays of the 
lumbosacral spine showed a small bony projection at the L5 
vertebral body.  

The veteran's MEB physical examination noted that he had a 
normal gait, 5/5 motor strength of bilateral lower 
extremities including the extensor hallucis longus, ankle 
flexors, plantar flexors, and dorsal flexors.  He had normal 
sensation of bilateral lower extremities and his reflexes 
were 2+ bilaterally.  He had a full range of motion of the 
lumbar spine, including rotational motion.  There was 
negative straight leg raising tests and a negative bowstring 
test.  The diagnosis was chronic low back pain.  

The veteran was eventually discharged, by reason of physical 
disability, in February 2001.

The veteran submitted his claim for disability compensation 
benefits in October 2001.  The veteran cited to the evidence 
in his service medical records (SMRs) as proof of his 
disability.

The veteran was afforded a VA orthopedic examination in 
February 2002.  The veteran gave a history of injuring his 
back in service when he was changing an alternator on a 
vehicle.  He described having sudden back pain while lifting.  
His pain continued in service and he had treatment for the 
pain.  He had some improvement in 1999 but the pain returned 
without any particular event.  He said his pain had remained 
and still bothered him.  The examiner reported that the 
veteran had a range of motion of forward flexion to 45 
degrees, backward extension to 22 degrees, and lateral 
flexion to the left and right to 25 degrees.  The examiner 
commented that there was an area of the back, approximately 
eight inches above the sacrum, that bent forward more than 
the area from the hips to that area.  The examiner said that 
the veteran's back bent further, but was straight from the 
sacrum to eight inches above the sacrum where the 42 degrees 
mark was found.  The examiner said it was difficult to find 
an area of pain on palpation.  He said that the main 
tenderness was on the lateral aspect of the right sacroiliac 
joint.  X-rays of the lumbosacral spine were interpreted as 
negative, as were x-rays of the sacrum and coccyx.  The 
diagnosis was injury to the right sacroiliac joint with 
recurrent pain and continued pain since 1999.

The RO granted service connection for an injury to the right 
sacroiliac joint in March 2002.  The veteran was assigned a 
20 percent disability rating effective from the day after his 
discharge from service in February 2001.  

The veteran submitted a notice of disagreement in March 2003.  
The veteran said that he could no longer do the work as a 
mechanic he was trained to do in the service.  He said he had 
been through four jobs trying to find one that was suitable 
for his skills and that met his pay requirements.

The veteran submitted a statement in April 2003 wherein he 
elected to have his case reviewed by a decision review 
officer (DRO).  The veteran also said that his file did not 
show any new evidence of his claim.  He felt that he could 
describe his condition better than someone reading his file.  

The veteran was afforded a VA orthopedic examination in April 
2003.  The veteran reported that his back pain flared up 3 to 
5 times per week and would last up to 6 hours, or as little 
as 10 to 20 minutes.  His mobility was limited during the 
flare-ups.  He was also limited in lifting, bending, riding 
in a vehicle, and sitting or standing for long periods of 
time during a flare-up.  The veteran complained of tingling 
and shooting pain to his leg.  He said that he could not do 
moderate or heaving lifting and did not lift over 50 pounds 
because of his back pain.  He worked as a parts consultant 
for a car dealer.  The veteran said he was able to do daily 
activities such as brushing his teeth, cooking, walking, 
showering, and driving a car.  The veteran said he would 
sometimes go to bed when he experienced a flare-up.  The 
veteran said at best he could do all activities, and at 
worst, could do nothing when he would experience a real acute 
flare-up.  He said he had not lost any work from the parts 
job.  The examiner said that it was the right sacroiliac 
joint that radiated pain towards the buttock and that this 
did not seem to be typical of sciatica.  

The examiner commented that the veteran's posture and gait 
were normal.  He said that both hips had a normal range of 
motion.  The veteran had radiation of pain on movement of the 
right sacroiliac joint.  There was muscle spasm present in 
the paravertebral area.  The veteran also had tenderness.  
The examiner said that straight leg testing was negative.  He 
also said there were minimal signs of radiculopathy on the 
right that seemed to be mostly radiating out from the 
sacroiliac joint rather than true sciatica.  The veteran's 
range of motion was described as forward flexion to 80 
degrees with pain between 60-80 degrees.  Extension was to 30 
degrees, with pain between 20-30 degrees.  The veteran also 
had left and right lateral motion to 40 degrees with no pain, 
and left and right rotation to 35 degrees with no pain.  The 
examiner said that, with flare-ups, the veteran's flexion was 
decreased to 45 degrees, although sometimes he was forced to 
go to bed for rest.  A flare-up would decrease extension to 
10 degrees.  There would be no reduction in the lateral or 
rotational movements.  

The examiner said that the veteran had pain, fatigue, and 
lack of endurance but no weakness or incoordination.  The 
veteran was said to not be able to do any repetitive bending 
and could not lift anything when he had an acute flare-up.  
Other times the veteran was able to lift up to 50 pounds, 
bend and squat, but not repetitively.  The examiner stated 
that the veteran's motor function of the lower extremities 
was normal.  He also said that the sensory function was 
normal, and that the patellar and Achilles reflexes were 
normal and symmetrical.  The examiner remarked that the 
veteran had negative or normal x-rays of the lumbar spine and 
sacroiliac joints.  The impression was of status post right 
sacroiliac joint injury with residual of chronic pain, 
decreased range of motion of the lumbar spine and mild 
radiculopathy of the right leg.  The examiner added a comment 
regarding the effects of a flare-up on the veteran's range of 
motion and activity level that was essentially the same as 
comments reported earlier in the examination.

The veteran's substantive appeal was received in November 
2003.  The veteran again asserted that his back disability 
kept him from working as a mechanic.  He also said that he 
was examined when his back symptoms were minimal.  He said 
that he had a severe limitation of motion when he experienced 
a flare-up.

The veteran testified at a hearing at the RO in January 2004.  
The veteran said that he would experience a flare-up in his 
back with pain that would radiate down his leg into his foot.  
The shooting pain would go away but he would still have pain 
in his back.  He took over-the-counter (OTC) medications to 
lessen the pain.  He had not sought treatment during a flare-
up.  The veteran said that he would experience numbness and 
tingling in his leg.  He also said that he had an 
understanding boss at work who made allowances for him.  The 
veteran said he was unable to lift heavy items at work, such 
as tires.  He described the pain from a flare-up as an 8 or 
9.  He also said that he experienced flare-ups between 2 and 
5 times per month.  The veteran also said that he wore a back 
brace at work and around the house.  The veteran said that he 
was going to see his private physician at an upcoming 
appointment.  He agreed to provide records from the 
appointment.

The veteran submitted additional medical evidence in February 
2004.  The evidence consisted of a statement from K. M. 
Maxwell, M.D., prescriptions from Dr. Maxwell, and a MRI 
report dated in February 2004.  The MRI report indicated that 
the veteran had a small central disc herniation at L4-L5 and 
a small central disc herniation at L5-S1.  Dr. Maxwell 
prescribed physical therapy for a 4-6 week period.  He also 
prescribed Ultram for the veteran.  In his statement, Dr. 
Maxwell said that the veteran was patient of his being 
treated for low back pain with right leg pain.  Dr. Maxwell 
said that a February 2004 MRI showed two-level DDD at L4-L5, 
and L5-S1.  He also said that the veteran had a high signal 
zone consistent with an annular tear at L5-S1 and a central 
disc herniation at L4-L5 and L5-S1.

The veteran was afforded a VA orthopedic examination in May 
2004.  The examiner noted that the veteran complained of 
flare-ups four to five times a day.  The pain would start out 
in his lower back and shoot down his right leg.  The veteran 
said he would get dizzy and lose his balance.  The flare-ups 
would last up to five hours and he would have to lie down.  
The veteran reported having had physical therapy and 
stretching exercises.  He said that he was taking Tramadol, 
Hydrocodone, and Neurontin.  The veteran claimed that he lost 
two or three weeks out of month of work.  The veteran also 
said that he took OTC to help with pain relief.  The veteran 
related that he had a constant level of pain with an 
intermittent pain five times a day.  He said his pain with 
flare-ups was a 10/10.  He said his constant level of pain 
was a 1 or a 2/10.  The examiner noted that, upon questioning 
the veteran, the veteran said he lost four weeks a year 
because of his back.  He was still employed in the parts 
department of a car dealership.

The examiner remarked that the veteran walked with a slight 
limp when he was fatigued.  The veteran's primary complaint 
was pain in his right sacroiliac and down the right leg.  The 
radiation of pain on movement was present and muscle spasm 
was present in the paravertebral area.  Tenderness was 
present in the paravertebral area in the lumbar spine.  The 
examiner said that straight leg testing was positive on the 
right at 60 degrees and negative on the left.  The veteran 
had forward flexion to 45 degrees, with pain between 30-45 
degrees.  The veteran had extension to 15 degrees with pain 
between 10 and 15 degrees.  The veteran had right lateral 
flexion to 20 degrees with pain between 10 and 20 degrees.  
Left lateral flexion was to 25 degrees with pain between 15 
and 25 degrees.  The veteran had right and left rotation to 
25 degrees with stiffness.  The examiner said that the 
veteran had pain, fatigue, and lack of endurance.  He said 
that pain was a "major thing."  The examiner said that 
during a flare-up, the veteran could only get 20 degrees of 
flexion, 10 degrees of extension, 15 degrees of side-to-side 
flexion or rotation.  These flare-ups occurred only every 
month or two.  His other flare-ups occurred up to five times 
a day but did not cause the decrease in motion.  The examiner 
said that the veteran had 4/5 weakness to dorsiflexion of his 
right foot.  The veteran's motor function and sensory 
function were said to be normal.  

The examiner reviewed the records of the veteran's February 
2004 MRI and the statement of Dr. Maxwell.  The examiner 
noted that the veteran's SMRs documented complaints of low 
back pain in service.  He said this was felt to be myofascial 
pain on some occasions.  He cited to several SMR entries that 
assessed the veteran's low back pain.  He noted that an entry 
dated in March 2000 noted that the veteran complained of 
right-sided back pain, a complaint that was very similar to 
the veteran's current complaint.  He noted that the veteran 
was diagnosed with piriformis syndrome and malalignment of 
the sacroiliac joint more than lumbosacral spine disc 
disease.  The examiner said that it was his impression and 
opinion that the veteran had the same problem all along and 
this seemed to be associated with a L5-S1 disc and DDD at 
other levels as well.  He said this might have shown up on 
recent MRI scans.  He also said that the veteran's symptoms 
have been similar all the way through and he was actually 
developing a little weakness in the dorsiflexion of the right 
foot.  The examiner said that this seemed to go along with 
DDD of the lumbar spine.  

Private treatment records from Dr. Maxwell show that the 
veteran was seen on several occasions between February and 
March 2004.  The initial visit shows that Dr. Maxwell 
suspected disc problems.  Upon review of the February 2004 
MRI the impressions were lumbar radiculopathy into the right, 
DDD at L4-L5, L5-S1, central disc herniation at L4-L5, L5-S1, 
and high signal zone at L5-S1 consistent with annular tear.  
The veteran's medication was changed to Ultracet in March 
2004.

Records from Park Ridge Hospital denote treatment for a bee 
sting in June 2004.  They also include a copy of the February 
2004 MRI and a radiographic report for x-rays of the lumbar 
spine from May 2004.  The x-rays were interpreted to show no 
radiographic pathology.

Finally, records from the veteran's personal physician, D. 
McGee, M.D., were received.  The records cover a period from 
September 2003 to March 2004.  The records contain several 
entries, beginning in January 2004, that document complaints 
of back pain.  The veteran had difficulty sleeping.  He also 
reported having difficulty in driving his truck because of 
problems in working the clutch due to pain.  

The veteran also submitted comments on a VA Form 21-4142 in 
June 2004.  He said that Dr. Maxwell had informed him that 
there was nothing much more they, or anyone, could do for his 
lower back pain other than some shots.  He said that, at this 
point in time, it was a waste of time to go to the doctor or 
emergency room and waste more time and money on something 
that could not be fixed.

The RO issued a rating decision that increased the disability 
rating for the veteran's low back disability to 40 percent in 
September 2004.  The rating decision also assigned a separate 
20 percent rating for the neurological impairment associated 
with the veteran's low back disability.  The 40 percent 
rating was made effective from May 13, 2004, the date of the 
veteran's last VA examination.  The same effective date was 
assigned to the 20 percent rating.  The combined rating was 
50 percent as of May 13, 2004.



II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his injury to the right sacroiliac joint, DDD of the 
lumbar spine and radiculopathy in the right leg characterized 
as moderate paralysis of the sciatic nerve, is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2004), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  



Higher Evaluation Under
Criteria in Effect Prior to September 23, 2002

In this case the veteran's back disability was originally 
rated as 20 percent disabling as an injury to the right 
sacroiliac joint and limitation of motion of the lumbar spine 
under Diagnostic Code 5294 and Diagnostic Code 5292 in March 
2002.  38 C.F.R. § 4.71a (2002).  The rating criteria used to 
evaluate disabilities of the spine do not provide specific 
criteria for disabilities involving the sacroiliac joint.  
Such disabilities are rated under other, pertinent diagnostic 
codes.  As noted above, the veteran's disability was rated as 
a limitation of motion of the lumbar spine.

Under Diagnostic Code 5292 a 20 percent rating is assigned 
where there is moderate limitation of motion.  A 40 percent 
rating, and the maximum schedular rating available under 
Diagnostic Code 5292, is warranted were there is severe 
limitation of motion.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2004).

Other diagnostic codes for consideration in rating the 
veteran's disability include Diagnostic Code 5293, relating 
to disabilities involving IVDS.  Under Diagnostic Code 5293, 
a 40 percent rating is assigned for severe, recurring attacks 
with intermittent relief.  A 60 percent rating is warranted 
where there is evidence of pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc), little intermittent 
relief.  38 C.F.R. § 4.71a (2002)

In addition, evidence of a lumbosacral strain such as severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion would warrant consideration of a 40 percent 
rating for lumbosacral strain under Diagnostic Code 5295.  
38 C.F.R. § 4.71a (2002).

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  However, the record contains no evidence of 
ankylosis such that any rating, at the 40 percent level or 
higher, can be entertained in the veteran's case.

The veteran's October 2000 MEB reported a full range of 
motion of the lumbar spine.  There was no evidence of any 
type of disc disease and no complaints of radiculopathy.  The 
February 2002 VA examination noted a limitation in the range 
of motion of the lumbar spine.  The veteran had forward 
flexion to 42 degrees, backward extension to 22 degrees, and 
lateral flexion, in both directions to 25 degrees.  Further, 
x-rays of the lumbar spine, sacral spine and coccyx were 
negative.  The veteran had no complaints of radiculopathy.  

The April 2003 VA examiner noted that the veteran had a 
greater range of motion of the lumbar spine than was observed 
in February 2002.  The veteran had forward extension to 80 
degrees, extension to 30 degrees, left and right lateral 
flexion to 40 degrees and left and right rotation to 35 
degrees.  The movements were accompanied by pain.  The 
examiner also remarked that the veteran would suffer some 
decrease in motion in flexion and extension but not lateral 
or rotational movements, during a flare-up.  Flexion would be 
to 45 degrees and extension to 10 degrees at those times.  
The examiner said that there were minimal signs of 
radiculopathy on the right.  

The veteran testified in January 2004.  At that time, he 
related that he was experiencing more severe pain and a 
numbness and tingling in his leg.  He would experience a 
shooting pain down his right leg with a flare-up.  

The February 2004 records from Dr. Maxwell documented the 
presence of DDD at the L4-L5, and L5-S1 levels.  This was 
confirmed by a MRI study.  

The May 13, 2004, VA examination, performed by the same 
examiner as for the April 2003 examination, noted an increase 
in symptomatology.  The veteran's range of motion, in 
general, was 45 degrees of flexion, 15 degrees of extension, 
20 degrees right lateral flexion, 25 degrees left lateral 
flexion, and rotation to 25 degrees.  The veteran did have 
less range of motion on his more pronounced flare-ups but 
these only occurred every month or two.  Radiation of pain in 
the right leg was present during movement and there was 
muscle spasm and tenderness present in the paravertebral 
muscles.  The straight leg raise test was positive on the 
right.  Further, the examiner recited a history of entries in 
the veteran's SMRs and noted the findings of Dr. Maxwell and 
the February 2004 MRI.  He concluded that the veteran had the 
same problem all along.  He diagnosed the problem as a L5-S1 
disc and DDD at other levels as well.  He also said that the 
veteran was developing a little weakness in the dorsiflexion 
of the right foot.

The private medical records from Dr. McGee, and Dr. Maxwell, 
show a definite increase in symptomatology beginning in 
January 2004.  Mostly in the form of complaints of increased 
pain as opposed to clinical findings.  The Park Ridge 
Hospital records contain a duplicate report of the February 
17, 2004 MRI that confirmed the presence of DDD.

The 20 percent rating assigned in March 2002 was appropriate 
given the evidence of record.  The veteran's limitation of 
motion was no more than moderate.  He had no neurological or 
radiographic evidence of DDD.  Accordingly, there was no 
basis for a higher rating under Diagnostic Codes 5294-5292 at 
the time.  

In addition, the evidence did not show that the veteran 
suffered from evidence of a lumbosacral strain to warrant 
consideration of a 40 percent rating for lumbosacral strain 
under Diagnostic Code 5295.  Further, as previously 
mentioned, there was no evidence of DDD or IVDS at the time 
to warrant the assignment of a 40 percent disability rating 
under Diagnostic Code 5293 in March 2002.

The veteran experienced some increase in symptomatology by 
the time of his April 2003 VA examination.  However, the 
symptoms were not such that they would justify a higher 
rating under either Diagnostic Code 5293 or Diagnostic Code 
5295 at the time.  The objective evidence of record clearly 
did not show that the veteran met the criteria for a 40 
percent rating under either of those diagnostic codes.  
Further, the veteran did not experience a severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.

The first objective evidence of DDD was the February 17, 
2004, MRI report.  Dr. Maxwell provided the diagnosis in his 
February 2004 assessment of the veteran, based on the MRI 
report.  

The May 2004 VA examiner attributed the DDD to the veteran's 
service-connected disability.  He also said that the 
veteran's symptoms were related to this diagnosis all along.  
At that time the veteran was complaining of flare-ups of up 
to 5 times per day.  The veteran had demonstrable muscle 
spasm and tenderness.  Moreover, there was objective evidence 
of a neurological impairment consistent with a weakness of 
dorsiflexion of the right foot attributed to the veteran's 
DDD.

In evaluating the evidence of record, it could be said that 
the veteran satisfied the rating criteria for a 40 percent 
rating for IVDS at the time of the May 13, 2004, VA 
examination.  The objective medical evidence documented 
severe, recurring attacks.  The evidence did not demonstrate 
that he had pronounced IVDS with persistent symptoms and 
little intermittent relief.

However, such a finding would not provide a higher rating for 
the veteran.  He was granted a 40 percent rating for the 
orthopedic manifestation of his disability by way of the 
September 2004 rating decision.  The effective date of the 
action was as of May 13, 2004.

Higher Evaluation Under Regulations
in Effect After September 23, 2002, and Prior to September 
26, 2003

The change in regulations was limited to the criteria used to 
evaluate disabilities involving IVDS.  The criteria as 
amended in September 2002 direct that IVDS be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  These new criteria provide for a 20 percent 
rating where there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent disability rating where there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is for consideration where 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The evidence of record shows that the veteran did not exhibit 
possible objective symptoms of IVDS, compatible with 
radiculopathy, until it was noted at the time of his April 
2003 VA examination.  The examiner described the symptoms as 
minimal signs of radiculopathy on the right that seemed to 
mostly radiate out from the sacroiliac joint rather than true 
sciatica.  While the veteran said that, when he experienced 
flare-ups of his back disability, he sometimes would seek 
bedrest, there was no evidence that he experienced 
incapacitating episodes as defined in the regulations.  

Even with the further increase in symptoms, as noted in the 
findings of Dr. McGee and Dr. Maxwell, and the May 2004 VA 
examination, the veteran still did not demonstrate 
neurological symptoms to show that he suffered from 
incapacitating episodes.  There was no evidence of prescribed 
bedrest.  Thus there is no basis for a higher rating under 
the incapacitating episode portion of the rating criteria.  

The RO evaluated the neurologic manifestations of the 
veteran's disability separately under Diagnostic Code 8520.  
Diagnostic Code 8520 pertains to disabilities involving the 
sciatic nerve.  The criteria addresses paralysis of the 
sciatic nerve.  Complete paralysis lists findings such as the 
foot dangles and drops, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  A 20 percent rating is provided for when 
there is incomplete paralysis and moderate impairment of the 
sciatic nerve.  A 40 percent rating is for consideration 
where there is evidence of moderately severe paralysis.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Additional diagnostic codes pertaining to the peripheral 
nerves include Diagnostic Code 8521, which relates to the 
external popliteal nerve (common peroneal).  Under Diagnostic 
Code 8520 symptoms of complete paralysis of the nerve include 
foot drop and slight drop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost, abduction of foot lost, 
adduction weakened, anesthesia covers entire dorsum of foot 
and toes.  A 20 percent rating is for incomplete paralysis 
with moderate symptoms.  A 30 percent rating is warranted 
where the symptoms are severe.  38 C.F.R. § 4.124a.

Diagnostic Code 8522, relating to the musculocutaneous nerve 
(superficial peroneal) provides for a 30 percent rating where 
there is complete paralysis resulting in weakened eversion of 
the foot.  Diagnostic Code 8523, relating to the anterior 
tibial nerve (deep peroneal), provides for a 30 percent 
rating where there is complete paralysis resulting in loss of 
dorsal flexion of the foot.

Diagnostic Codes 8524 and 8525 also provide for disabilities 
involving nerves that affect the leg and foot.  However, 
their focus is on the plantar motion aspects as opposed to 
dorsal and are not for consideration in the veteran's case.

In regard to the veteran's case, he was granted a separate 
rating for the neurologic manifestation of his disability 
based on findings from the May 13, 2004, VA examination.  He 
was assigned a 20 percent rating for incomplete paralysis of 
the sciatic nerve that was deemed to be moderate.  The 
evidence for the rating consisted of a diagnosis of right 
lumbar radiculopathy and some weakness in dorsiflexion.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

There is no evidence of record to show that the veteran 
suffers from anything more than a moderate impairment of the 
sciatic nerve.  He does not have any indication of foot drop 
of any degree, there is no indication of impairment of 
muscles below the knee and no evidence of weakened flexion of 
the knee such as to warrant a 30 percent rating.

Further, there is no evidence of record to show that the 
veteran suffers from foot drop, weakened eversion of the 
foot, or complete loss of dorsal flexion of the foot to 
warrant a 30 percent rating under Diagnostic Codes 8521, 
8522, or 8523, respectively.



Higher Evaluation Under
Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2004).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2004).

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
a higher rating.  The veteran's range of motion for flexion 
of the lumbar spine was to 45 degrees at the time of his last 
examination.  Although with his "bad" flare-ups, it could 
be reduced to 20 degrees.  Such flare-ups were said to occur 
every one to two months.  Even if a range of motion of 20 
degrees was conceded, that would only qualify for a 40 
percent rating.  There is no evidence of ankylosis that would 
allow for consideration of a 50 percent rating under the 
newest rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).  

In that regard, the Board notes that the RO increased the 
veteran's orthopedic disability rating to 40 percent by way 
of a rating decision dated in September 2004.  The RO relied 
on Diagnostic Code 5236, relating to sacroiliac injury or 
weakness and Diagnostic Code 5243, relating to IVDS.  The 
effective date of the rating was May 13, 2004, the date of 
the VA examination.  Accordingly, no higher rating is 
justified under the rating criteria.  

In regard to an evaluation under Diagnostic Code 5243 for 
IVDS, the Board notes, as before, that the medical evidence 
of record does not show that the veteran suffers from 
incapacitating episodes such that an increased rating is in 
order under the amended criteria.  

Also, as before, there is no basis for a higher rating for 
the evaluation of the neurologic manifestations of the 
veteran's disability, currently rated as 20 percent disabling 
under Diagnostic Code 8520.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case the veteran has complained of pain in his back 
and with movement at his various VA examinations and with his 
private physicians.  The veteran has been noted to have 
limitation of motion with pain as recorded in the VA 
examination reports.

The veteran's complaint of pain is contemplated in his 
current 40 percent rating for right sacroiliac joint, 
degenerative disc disease (DDD) of the lumbar spine.  There 
is no objective clinical indication that the veteran's 
symptoms result in functional limitation to a degree that 
would support a rating in excess of the current 40 percent 
disability rating under Diagnostic Code 5294-Diagnostic Code 
5292, or Diagnostic Code 5236-Diagnostic Code 5243, or any 
other possibly applicable spinal disability diagnostic code.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's injury to the right 
sacroiliac joint, DDD of the lumbar spine, or right lower 
extremity radiculopathy with peripheral nerve involvement, 
associated with injury to the right sacroiliac joint and DDD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2004).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issue involved and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran is claiming a higher initial rating for his 
service-connected disability.  Service connection was 
established in March 2002 and the veteran has continued to 
prosecute an appeal of a higher rating. 

The RO initially wrote to the veteran in December 2001 and 
informed him of what evidence/information he needed to submit 
to substantiate his claim for service connection.  The letter 
also advised the veteran what the RO would do in the 
development of the claim, what he was required to do and that 
he should provide evidence in support of his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in 
December 2001, further notification under the VCAA was not 
required.  VAOPGCPREC 8-2003.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case private medical records were obtained and 
associated with the claims file.  The veteran was afforded 
several VA medical examinations.  He also testified at a 
hearing at the RO.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an evaluation higher than 20 percent for right 
sacroiliac joint disability from February 18, 2001, is 
denied.

Entitlement to a evaluation higher than 40 percent for right 
sacroiliac joint disability with degenerative disc disease 
(DDD) of the lumbar spine from May 13, 2004, is denied.

Entitlement to an evaluation higher than 20 percent for right 
lower extremity radiculopathy with peripheral nerve 
involvement from May 13, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


